Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 07/01/2019 (x2) and 08/05/2019 have been considered by the examiner. 
Status of Application
Claims 12-22 are pending. Claims 12, 18, and 19 are the independent claims. Claims 1-11 have been previously cancelled. Claims 12-22 are new.
Specification
The disclosure is objected to because of the following informalities:
In ¶35 and ¶37, the specification recites “Fig.” with no subsequent number 1.
In ¶37, the parking garage is referred to as “the multi-storey car park”. Although they are regional synonyms, all other instances of reference character 16 are referred to as “the parking garage” and the terminology should be consistent. Additionally, multi-story is spelled incorrectly.
Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is 167 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 14 and 16 are objected to because of the following informalities:
Claim 14 recites “outputing the driving mode message of the motor vehicle”, but should read “outputting the driving mode message of the motor vehicle”.
Claim 16 recites “or detecing the driver in the interior of the motor vehicle”, but should read “or detecting the driver in the interior of the motor vehicle”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites “detecting an operating action of a user at the mechanical blocking device as a second safety condition, wherein the detecting of the operating action comprises actuating a button or introducing a release element in the mechanical blocking device”. The metes and bounds of this claim are indefinite. The claim recites that the “detecting of the operation action comprises actuating a button or introducing a release element”. It is unclear how these alternatives comprise the detecting. It would seem that these actions should comprise the operating action, not the detecting, based on the actions listed. For the purpose of examination, the limitation will be interpreted as “detecting an operating action of a user at the mechanical blocking device as a second safety condition, wherein the operating action comprises actuating a button or introducing a release element in the mechanical blocking device”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nordbruch (US 2016/0240080 A1) in view of Brady et al. (US 20180024554 A1).

While Nordbruch discloses autonomous valet parking, detecting the current driving mode, and differentially controlling a mechanical blocking device based on the vehicle being in a non-autonomous driving mode, it does not explicitly state opening the mechanical blocking device, only closing them to block travel in certain directions or leaving open ones that are already open to allow travel out of an area. Additionally, Nordbruch does not explicitly state detecting, by a detection device of the motor vehicle, a mechanical blocking device of the safety system, wherein the mechanical blocking device forms part of the system boundary; outputting, by a communication device of the motor vehicle, a driving mode message for opening the mechanical blocking device.
Brady teaches detecting, by a detection device of the motor vehicle, a mechanical blocking device of the safety system, wherein the mechanical blocking device forms part of the system boundary; outputting, by a communication device of the motor vehicle, a driving mode message for opening the mechanical blocking device; and opening the mechanical blocking device (Brady abstract and ¶17, 30, 62, 75-78, 82-83, 98). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method and device for monitoring a vehicle in a parking lot, as described by Nordbruch, to include detecting a mechanical blocking device, sending a message to open the mechanical blocking device, and opening the mechanical blocking device, as taught 
Regarding claim 13, Nordbruch discloses further comprising: bringing the motor vehicle to a standstill upon or after detecting the mechanical blocking device (Nordbruch ¶39, 42-43).
Regarding claim 14, Nordbruch discloses further comprising: transferring the motor vehicle from the autonomous driving mode to the non- autonomous driving mode before detecting the current 
Regarding 15, Nordbruch discloses further comprising: checking, by the safety system, a first safety condition and a second safety condition before opening the mechanical blocking device, wherein the mechanical blocking device is closed or left open only when the first safety condition or the second safety condition is met (Nordbruch ¶9-10, 12, 17-18, 21-24, 26-38, 65, 68, 72-85).
While Nordbruch discloses checking a first and second safety condition and differentially controlling a mechanical blocking device based on the result of these checks, it does not explicitly state opening the mechanical blocking device, only closing them to block travel in certain directions or leaving open ones that are already open to allow travel out of an area.
Brady teaches opening the mechanical blocking device (Brady ¶17, 62, 75-76, 78, 82-83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method and device for monitoring a vehicle in a parking lot, as described by Nordbruch, opening the mechanical blocking device, as taught by Brady, because it is the Office's stance that the specification of opening the device, without any explanation of any novel benefit of opening the correct devices over leaving open the correct devices and closing incorrect devices is a mere design choice. Choosing to open the devices to allow authorized travel instead of closing the devices to disallow unauthorized travel, without the recitation of a novel benefit, does not distinguish the invention over the prior art.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any device configuration that allows authorized travel and disallows unauthorized travel would have been obvious and the design choice would have produced predictable results.
Regarding claim 16, Nordbruch discloses further comprising: detecting a ready-to-drive state of the motor vehicle as the first safety condition, wherein the detecting of a ready-to-drive state comprises 
Regarding claim 18, Nordbruch discloses a method for operating a server device of a safety system for opening a mechanical blocking device, comprising: receiving a driving mode message, wherein the driving mode message reports a current driving mode of the motor vehicle (Nordbruch ¶9-10, 12, 17-18, 21-24, 26-38, 65, 68, 72-85); evaluating, by the server device, the driving mode message (Nordbruch ¶9-10, 12, 17-18, 21-24, 26-38, 65, 68, 72-85); and issuing a control message for closing or leaving open the mechanical blocking device when a non-autonomous driving mode of the motor vehicle is detected (Nordbruch ¶9-10, 12, 15-16, 39-43, 45, 65-66, 68-71, 74, 86-87, 90-91).
While Nordbruch discloses receiving and evaluating the current driving mode and differentially controlling a mechanical blocking device based on the vehicle being in a non-autonomous driving mode, it does not explicitly state opening the mechanical blocking device, only closing them to block travel in certain directions or leaving open ones that are already open to allow travel out of an area. 
Brady teaches opening the mechanical blocking device (Brady ¶17, 62, 75-76, 78, 82-83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method and device for monitoring a vehicle in a parking lot, as described by Nordbruch, opening the mechanical blocking device, as taught by Brady, because it is the Office's stance that the specification of opening the device, without any explanation of any novel benefit of opening the correct devices over leaving open the correct devices and closing incorrect devices is a mere design choice. Choosing to open the devices to allow authorized travel instead of closing the devices to disallow unauthorized travel, without the recitation of a novel benefit, does not distinguish the invention over the prior art.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any device configuration that 
Regarding claim 19, Nordbruch discloses a safety system for a motor vehicle for driving beyond a system boundary, comprising: a mechanical blocking device forming part of the system boundary of a predetermined area (Nordbruch ¶14-16, 39-45, 47, 70-71, 74, 86-88); and a communication device configured to output a driving mode message for controlling the mechanical blocking device (Nordbruch ¶39, 42-43, 70-71, 87).
While Nordbruch discloses the mechanical blocking device and communicating a signal for controlling the mechanical blocking device, it does not explicitly state opening the mechanical blocking device, only closing them to block travel in certain directions or leaving open ones that are already open to allow travel out of an area. Additionally, Nordbruch does not explicitly state a detection device configured to detect the mechanical blocking device of the safety system.
Brady teaches a detection device configured to detect the mechanical blocking device of the safety system; opening the mechanical blocking device (Brady abstract and ¶17, 30, 62, 75-78, 82-83, 98). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method and device for monitoring a vehicle in a parking lot, as described by Nordbruch, to include opening the mechanical blocking device and a detection device for detecting a mechanical blocking device, as taught by Brady, because it creates a more robust system of interaction between the vehicle and the blocking device. Detecting the blocking devices helps aid navigation and prevents potential collisions with them. Without some way of detecting the blocking devices or becoming aware of them, an autonomous vehicle wouldn’t know to stop and would collide, potentially damaging the vehicle. In regards to opening the device, Nordbruch already discloses leaving open devices that the vehicle is allowed or meant to travel through which are already open and closing devices through which the vehicle is not allowed to or meant to travel. It is the Office's stance that the 
Regarding claim 20, Nordbruch discloses wherein the predetermined area is a parking garage or a parking lot (Nordbruch ¶2, 4, 7, 9-10, 12, 14-15, 18-21, 23, 25, 27, 34, 40, 47-49, 54-55, 62-64, 66-67, 74-75, 85-91).
Regarding claim 21, Nordbruch discloses wherein the mechanical blocking device comprises a barrier or a gate (Nordbruch ¶43, 87).
Regarding claim 22, Nordbruch does not explicitly state wherein the detection device comprises a sensor, an ultrasonic sensor, a radar system, a LIDAR system or a laser device.
	Brady teaches wherein the detection device comprises a sensor, an ultrasonic sensor, a radar system, a LIDAR system or a laser device (Brady ¶30, 98). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method and device for monitoring a vehicle in a parking lot, as described by Nordbruch, to have the detection device be a sensor, because sensors are well known in the art as devices used for detecting (https://en.wikipedia.org/wiki/Sensor).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nordbruch (US 2016/0240080 A1) in view of Brady et al. (US 20180024554 A1) and further in view of Marabyan et al. (US 2017/0073912 A1).

	Marabyan teaches further comprising: detecting an operating action of a user at the mechanical blocking device as a second safety condition, wherein the detecting of the operating action comprises actuating a button or introducing a release element in the mechanical blocking device (Marabyan ¶25-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method and device for monitoring a vehicle in a parking lot, as described by Nordbruch, to require the introduction of a release element, as taught by Marabyan, because it provides a more robust system of authentication. Requiring the introduction of a physical ticket is a more reliable and efficient method for confirming that the vehicle is being operated by a human, as this is a simple task for a human driver, but is significantly more difficult and advanced for an automated vehicle. Also it follows that if a human was issued the ticket, that they would be in possession of it, thereby preventing any autonomously operated vehicle from leaving without their presence.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Nordbruch (US 2018/0251994 A1) is made of record do to its description of a method and device for determining the autonomous or manual operating mode of a vehicle prior to its exit from a parking facility with differential control of a mechanical blocking device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        September 11, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669